 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                                       DISTRICT OF NEVADA

10

11    GLENFORD BUDD,                                    Case No. 2:16-cv-00613-RFB-PAL
12                        Petitioner,                   ORDER
13           v.
14    RENEE BAKER, et al.,
15                        Respondents.
16

17          Petitioner has filed an amended petition for writ of habeas corpus (ECF No. 23). The court

18   has reviewed it pursuant to Rule 4 of the Rules Governing Section 2254 Cases in the United States

19   District Courts. The court will dismiss one ground and direct respondents to file a response to the

20   remaining grounds.

21          In ground XII, petitioner claims that trial counsel provided ineffective assistance by not

22   objecting to the jury instruction that defined reasonable doubt. ECF No. 23, at 74-76. A petitioner

23   claiming ineffective assistance of counsel must demonstrate (1) that the defense attorney’s

24   representation “fell below an objective standard of reasonableness,” Strickland v. Washington, 466

25   U.S. 668, 688 (1984), and (2) that the attorney’s deficient performance prejudiced the defendant

26   such that “there is a reasonable probability that, but for counsel’s unprofessional errors, the result

27   of the proceeding would have been different,” id. at 694. The reasonable-doubt instruction that

28   petitioner quotes is constitutional. Ramirez v. Hatcher, 136 F.3d 1209, 1211-15 (9th Cir. 1998).
 1   The court of appeals also has held that the issue is not worthy of a certificate of appealability.

 2   Nevius v. McDaniel, 218 F.3d 940, 944-45 (9th Cir. 2000). The lack of an objection was not

 3   deficient performance, and petitioner did not suffer prejudice. Ground XII is without merit on its

 4   face, and the court dismisses it.

 5           IT THEREFORE IS ORDERED that ground XII of the amended petition is DISMISSED.

 6           IT IS FURTHER ORDERED that respondents will have forty-five (45) days from the date

 7   of entry of this order to answer or otherwise respond to the amended petition (ECF No. 23).
 8   Respondents must raise all potential affirmative defenses in the initial responsive pleading,

 9   including lack of exhaustion and procedural default. Successive motions to dismiss will not be

10   entertained.
11           IT IS FURTHER ORDERED that if respondents file and serve an answer, then they must

12   comply with Rule 5 of the Rules Governing Section 2254 Cases in the United States District Courts,

13   and then petitioner will have forty-five (45) days from the date on which the answer is served to

14   file a reply.

15           IT IS FURTHER ORDERED that if respondents file and serve a motion, then petitioner

16   will have twenty-eight (28) days from the date of service of the motion to file a response to the

17   motion. Respondents then will have fourteen (14) days from the date of service of the response to

18   file a reply.
19           DATED: October 9, 2018.
20                                                              ______________________________
                                                                RICHARD F. BOULWARE, II
21                                                              United States District Judge
22

23

24

25

26
27

28
                                                      2
